Citation Nr: 9929136	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post anterior cruciate ligament (ACL), medial meniscus 
(MM), and medial collateral ligament (MCL) repair, left knee, 
from June 1996 to September 1996.  

2.  Entitlement to a rating in excess of 10 percent for 
status post ACL, MM, and MCL repair, left knee, since 
November 1996.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to August 1983 and from January 1996 to June 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1997 rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for status post ACL, 
MM, and MCL repair, of the left knee, evaluated as 20 percent 
disabling from the day following separation from service in 
June 1996 to September 25, 1996, when a temporary total 
rating for convalescence was granted, and evaluated as 10 
percent disabling effective upon the expiration of the 
temporary total rating, November 1, 1996.

The June 1997 rating decision, January 1998 Statement of the 
Case, October 1998 rating decision, and October 1998 
Supplemental Statement of the Case listed the veteran's 
disability as status post ACL, MM, and MCL repair, right 
knee, whereas the medical records upon which those rating 
decisions were based, show that the disabled knee was on the 
left.  This matter is referred to the RO for an amended 
rating decision.  The Board finds that the RO 
characterization of the service connected disability as 
involving the right knee, has no bearing on the efficacy of 
the adjudication of the claim, and that it may proceed to 
adjudicate the claim without prior correction of the error by 
the RO.  Gifford v. Brown, 6 Vet. App. 269 (1994).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The medical evidence from June 1996 to September 1996 
does not show subluxation, recurrent lateral instability, 
crepitation, less or more movement than normal, weakened 
movement, or pain on motion.  

3.  The medical evidence since November 1996 does not show 
subluxation, recurrent lateral instability, crepitation, less 
or more movement than normal, weakened movement, 
incoordination and impaired ability to execute skilled 
movement smoothly, swelling, deformity, instability of 
station or disturbance of locomotion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for the status post ACL, MM, and MCL repair, 
left knee are not met for the period of June 1996 to 
September 1996.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 
5258, 5260, 5261 (1998).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for status post ACL, MM, and MCL repair, left 
knee are not met for the period since November 1996.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259, 
5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The June 1996 examination note showed a range of motion of 3-
140 degrees.  There was no valgus/varus opening and no 
instability.  The July 1996 examination note showed a range 
of motion of 5-125 degrees.  There was no effusion.  

The veteran was admitted for reconstruction surgery of his 
left knee in September 1996.  His chief complaint was left 
knee, ACL deficient knee and MM tear.  The veteran complained 
of instability and swelling in his left knee.  The physician 
noted that the veteran was in a normal state of good health 
until December 1994 when he was involved in a motor vehicle 
accident, sustaining an injury to his left knee.  He 
subsequently rehabilitated and was deployed on active duty to 
Germany in January 1996.  While playing basketball in January 
1996, he turned, pivoted, and felt a crunch and pop in his 
knee, and his knee gave way.  He underwent a magnetic 
resonance imaging test (MRI) that showed ACL tear and MM 
injury.

The veteran returned home from Germany and went to an Army 
medical center.  He was diagnosed with ACL deficient knee and 
MM tear.  Examination of his left knee revealed a full range 
of motion of 0-140 degrees.  He had a positive Lachman's, 
positive pivot shift, 2B anterior drawer, negative 
McMurray's, and a trace of effusion.  He had a negative 
posterior drawer.  He had no varus or valgus laxity.  On 
examination, he also had a mildly varus knee with no evidence 
of lateral laxity.  The veteran underwent left knee, ACL 
bone-tendon-bone reconstruction and MM repair.  The surgical 
notes stated that the meniscus was reduced and held in place 
nicely, and the soft tissue was removed without difficulty.  

The veteran's range of motion in October 1996 was 0-90 
degrees.  The December 1996 examination report shows a 0-125 
degrees range of motion.  There was no effusion.  There was a 
negative Lachman's test, and a negative pivot shift.  

The veteran underwent a VA examination in February 1997.  The 
veteran reported the surgery on his left knee, and his 
current medication included ibuprofen as needed.  The veteran 
was employed as a surgical assistant.  He worked in this 
capacity for approximately one year without absenteeism.  
After diagnosis of ACL tear, MCL, and MM injury, he was 
operated upon in September 1996 arthroscopically to repair 
the MM and ACL with a patellar tendon graft.

The veteran reported that currently his knee had returned to 
85%-90% of normal.  He reported that the knee functioned 
normally.  He believed that he had some residual quadriceps 
atrophy.  He denied locking, buckling, or swelling of the 
joint.  He noted a dull pain in the knee if he ran for more 
than 20 minutes at a time.  He believed that he should give 
up basketball.  He was playing minimally and wore a DonJoy 
brace in order to play.

On examination, with reference to the left knee, the veteran 
had well-healed scars.  His range of motion was normal from 0 
to 140 degrees.  The joint was stable with a negative 
anterior drawer sign, a negative Lachman, and a negative 
McMurray's sign.  He had stable medial and lateral collateral 
ligaments and no evidence for chondromalacia of the patella.  
His right knee measured 37 centimeters (cm) in circumference 
compared to 38 on the left.  His right thigh measured 51 cm 
in circumference compared to 49 on the left, indicating some 
left thigh atrophy.  His right calf measured 36 cm in 
circumference compared to 35.5 cm on the left.  The February 
1997 diagnosis was left knee, status post injury to the ACL, 
MM, and MCL with reparative arthroscopic surgery as described 
and residuals and sequelae of well-healed scars, discomfort 
associated with running, examination evidence for significant 
left thigh atrophy, and radiographic evidence of prior 
surgical repair of the ACL.  

The November 1997 notice of disagreement alleged that the 
veteran experienced discomfort and effusion of the left knee 
joint because he stood for long hours while assisting in 
surgery.  In addition, the February 1998 appeal alleged that 
he experienced excess fatigability after an hour of work.  

In September 1998, the veteran underwent a VA examination 
that was limited to the musculoskeletal system with specific 
attention to the left knee.  The physician noted that the 
claims folder, containing pertinent past medical history and 
findings of record, was available for review at the time of 
the examination and that the veteran worked as a surgical 
assistant.

The veteran was ambulatory.  He reported that since the last 
evaluation in February 1997 that he did not have any 
inpatient hospitalizations.  He was not on any prescribed 
medications although every now and then he would take an 
Ibuprofen or Advil as needed.  He related that he had no 
locking, buckling, or swelling of the joint.  He had 
discomfort on the left knee.  The discomfort was increased 
after standing long hours in the operating room [where he 
worked], such as for six to seven hours.  He would note some 
pain and increased swelling.  The flare-ups came on with this 
type of activity at least once a month and may last for two 
days, usually relieved by rest and by taking Advil or Motrin.  
Sometimes while walking, the veteran felt like the knee may 
give out on him but he had never fallen from knee buckling.  
Standing for more than two hours increased the discomfort.  
The veteran wore a brace every now and then, only while 
playing sports.  The left knee had well-healed postsurgery 
scars.  The knee circumference was 39 cm on the left and 37.5 
cm on the right.  Range of motion was from 0 to 125 degrees, 
extension to flexion, with no associated pain.  The ligaments 
were stable on valgus and varus stress.  The anterior drawer 
sign was negative.  There was some grinding behind the 
kneecap on patellofemoral compression and on forced 
extension.  Carriage, posture, and gait were normal.  The 
veteran could walk on toes and on heels.  He could squat down 
to about 50 percent and rise up with ease.  

The September 1998 diagnosis was left knee, status post 
injury to the ACL, MM, and MCL with status post arthroscopic 
surgery with repair and reconstructive surgery of the above 
injuries with residuals of well-healed scars as described, 
discomfort, radiographic evidence of post-surgical changes 
and limited motion.  The physician stated, with regard to the 
DeLuca issues, that she assigned an additional ten degrees 
loss of range of motion because of flare-ups and pain with 
repeated use.  She stated that there was no additional loss 
of range of motion because of weakness, impaired endurance, 
or incoordination.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's injured knee ligaments and meniscus are 
evaluated under the criteria of Diagnostic Code 5257.  
Recurrent subluxation or lateral instability of the knee is 
entitled to a rating of 10 percent for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  

The veteran's injured meniscus will be evaluated under the 
criteria of Diagnostic Code 5258.  Dislocated semilunar 
cartilage, with frequent episodes of "locking", pain, and 
effusion into the joint is entitled to a rating of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (1998).  

For the period after the September 1996 surgery, the partial 
removal of the meniscus will be evaluated under the criteria 
of Diagnostic Code 5259.  Removal of symptomatic semilunar 
cartilage is entitled to a rating of 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (1998).  

Further, loss of range of motion of the knee will be 
evaluated under the criteria of Diagnostic Codes 5260 and 
5261.  Limitation of the flexion of the leg to 60 degrees is 
entitled to a noncompensable evaluation.  Flexion limited to 
45 degrees is entitled to a 10 percent rating, flexion 
limited to 30 degrees to a 20 percent rating, and flexion 
limited to 15 degrees to a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1998).  

Limitation of the extension of the leg to 5 degrees is 
entitled to a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees is entitled to a 10 
percent rating, extension to 15 degrees to a 20 percent 
rating, extension to 20 degrees to a 30 percent rating, 
extension to 30 degrees to a 40 percent rating, and extension 
to 45 degrees to a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1998).  Where evaluation is based on limitation of motion, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  The provisions of 38 
C.F.R. §§ 4.40, 4.45 do not apply to ratings under Diagnostic 
Code 5257, because that rating code is not predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under diagnostic Codes 5003, for limitation 
of motion, and 5257, for instability and subluxation.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).  

Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  In the instant case 
the veteran is technically not seeking an increased rating, 
since his appeal arises from the original assignment of a 
disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.  In this case the RO has provided 
staged ratings for the period between June and September 
1996, and for the period following the expiration of the 
temporary total rating subsequent to November 1996.

Claim of entitlement to a rating in excess of 20 percent
from June 1996 to September 1996

The evaluation was 20 percent from June 1996 to September 
1996.  A rating in excess of 20 percent is not warranted 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5258, 5260, and 5261.  (1998).  

The medical evidence does not show subluxation or recurrent 
lateral instability under the criteria of Diagnostic Code 
5257.  The record does not mention subluxation, and the 
physicians in June 1996 and September 1996 noted that there 
was no varus or valgus laxity.  Accordingly the veteran would 
not be entitled to a separate evaluation on the basis of that 
diagnostic code.

No rating is warranted under the criteria of Diagnostic Code 
5258.  Although the September 1996 examiner noted slight 
effusion, the medical evidence does not show frequent 
episodes of locking, pain, and effusion of the joint.  The 
June 1996 examiner noted no effusion.  In any event, a rating 
in excess of 20 percent is not available under the criteria 
of Diagnostic Code 5258.  

The most limited range of motion from June 1996 to September 
1996 was 5-125 degrees in July 1996.  Thus, the veteran could 
bend his knee to 125 degrees rather than to the normal 140 
degrees and straighten his leg to 5 degrees under the 
horizontal rather than to the horizontal.  Nonetheless, the 
veteran was able to bend his knee well past the 15 degrees 
limitation required for a 30 percent rating under Diagnostic 
Code 5260 and to straighten his leg well past the 20 degrees 
limitation required for a 30 percent rating under Diagnostic 
Code 5261.  A 20 percent evaluation was more than generous 
because the veteran bent his knee well past the 60 degrees 
limitation required for a noncompensable rating, and he 
straightened his leg to 5 degrees, which qualified for a 
noncompensable rating.  

The veteran's statements support an increased rating.  The 
veteran complained of excess fatigability after standing one 
hour.  He worked as a surgical assistant and was required to 
stand during surgeries, which sometimes lasted 6-7 hours.  
The veteran complained of swelling and instability to the 
September 1996 physician.  

However, the greater weight of the medical evidence supports 
the denial of an increased rating because it does not show 
crepitation, less or more movement than normal, weakened 
movement, or pain on motion.  The September 1996 examination 
revealed a full range of motion of 0-140 degrees and no 
evidence of lateral laxity.  Almost a year after the January 
1996 injury, the veteran reported no work absences for the 
year, and he claimed that his knee had returned to 85%-90% 
normal and functioned normally.  

Since the evidence is not in approximate balance, the benefit 
of the doubt doctrine does not apply.  Entitlement to an 
increased evaluation in excess of 20 percent for status post 
ACL, MM, and MCL repair, left knee, from June 1996 to 
September 1996 is denied.  


Claim of entitlement to a rating in excess of 10 percent
since November 1996.

A rating in excess of 10 percent is not warranted under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, and 5261 (1998).  

A noncompensable rating is warranted because the medical 
evidence does not show subluxation or recurrent lateral 
instability under the criteria of Diagnostic Code 5257.  

Only a 20 percent evaluation is available under the criteria 
of Diagnostic Code 5258.  The September 1996 surgical notes 
stated that the meniscus was reduced and held in place 
nicely.  The medical evidence since then does not show that 
dislocation existed after surgery.  Therefore, no rating is 
available under the criteria of Diagnostic Code 5258 because 
it is inapplicable.  

The medical evidence shows that the veteran underwent partial 
removal of the medial meniscus in September 1996.  Although 
the veteran will be assigned a 10 percent disability rating 
for meniscus removal, a rating in excess of 10 percent is not 
available under the criteria of Diagnostic Code 5259.  

The most limited range of motion since November 1996 was 0-
125 degrees in September 1998 when the physician recommended 
10 additional degrees loss of range of motion because of 
flare-ups and pain with repeated use.  Thus, the veteran 
could bend his knee to 115 degrees rather than to the normal 
140 degrees, and he could straighten his leg to 10 degrees 
under the horizontal rather than to the horizontal.  
Nonetheless, the veteran was able to bend his knee well past 
the 30 degrees limitation required for a 20 percent rating 
under Diagnostic Code 5260 and to straighten his leg past the 
15 degrees limitation required for a 20 percent rating under 
Diagnostic Code 5261.  A 10 percent evaluation was more than 
generous because the veteran bent his knee well past the 60 
degrees limitation required for a noncompensable rating, and 
he straightened his leg to 10 degrees, which minimally 
qualified for a 10 percent rating.  Moreover, without 
consideration of 10 additional degrees of loss of range of 
motion, a noncompensable rating would also have applied under 
Diagnostic Code 5261.  

Some of the medical evidence and the veteran's statements 
support a rating in excess of 10 percent.  With regard to the 
DeLuca issues, the September 1998 physician assigned an 
additional ten degrees loss of range of motion because of 
flare-ups and pain with repeated use.  The veteran claimed to 
experience excess fatigue because he had to stand while 
working as a surgical assistant.  The February 1997 
examination report revealed significant left thigh atrophy.  
The veteran also complained of discomfort associated with 
running and that he had to wear a brace in order to play 
basketball.  

However, the greater weight of the medical evidence supports 
denial of an increased rating.  The medical evidence does not 
show crepitation, less or more movement than normal, weakened 
movement, incoordination and impaired ability to execute 
skilled movements smoothly, swelling, deformity, instability 
of station or disturbance of locomotion.  The veteran had a 
full range of motion in February 1997.  A year after injury, 
he had no absences from work, and he reported that his knee 
had returned to 85%-90% normal and functioned normally.  He 
denied swelling of the joint.  The September 1998 physician 
stated that the range of motion was 0-125 degrees, extension 
to flexion, with no associated pain, and that there was no 
additional loss of range of motion because of weakness, 
impaired endurance, or incoordination.  Although the veteran 
claimed that he felt as if his knee might give out on him, he 
had never fallen from knee buckling.  He could also walk on 
his toes and heels and rise up with ease after a squat.  
While the veteran does have a noncompensable level of 
limitation of motion, 38 C.F.R. § 4.71, Plate II (1998), he 
could not be awarded a separate evaluation for such 
limitation of motion and instability under Diagnostic Code 
5257 because he has no instability or subluxation.  He would 
thus not meet the criteria for the minimal evaluation under 
Diagnostic Code 5257.

Since the evidence is not in approximate balance, the benefit 
of the doubt doctrine does not apply.  Entitlement to a 
rating in excess of 10 percent for status post ACL, MM, and 
MCL repair, left knee, since November 1996 is denied. 


ORDER

Entitlement to an increased evaluation in excess of 20 
percent for status post ACL, MM, and MCL repair, left knee, 
from June 1996 to September 1996 is denied.  Entitlement to a 
rating in excess of 10 percent for status post ACL, MM, and 
MCL repair, left knee, since November 1996 is denied.  





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

